[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION de PLAINTIFF'S MOTION TO MODIFY ALIMONY (#124)
The parties' marriage was dissolved on August 29, 1997 at which time their separation agreement was incorporated in the judgment by reference. Paragraph 3.2 provides that the plaintiff may not seek a modification of the unallocated alimony and child support until the defendant's gross income from all sources exceeds $40,000 per annum. The defendant's current income from all sources annually is now found to be $48,880. Her expenses have not changed in any significant way since the entry of the dissolution. She is employed as a librarian in the Darien public school system.
The defendant had health problems in August, 1997 and she has health problems currently. In August, 1997 the defendant was employed in the same position as now, then earning $37,500, gross annually. She now earns $44,304 annual gross. In August, 1997 her other income was annually $3,000 gross. Now it is $4,576 gross annually. The court finds her salary has increased 18% and that her other income has increased over 50%, the court concludes that the defendant has experienced an improvement in her income that is substantial. The court has considered all of the elements of § 46b-82 and § 46b-86, Conn. Gen. Stat., and finds that a modification is in order.
The plaintiff's motion is granted and the amount provided in 3.1 of the Agreement, $3,333.33 is modified to $2,700 monthly, effective December 1, 1999. The tax planning considerations allowing deviation from the child support guidelines found by the court in the final judgment still apply, no evidence having been offered at the current hearing to the contrary.
So Ordered.
HARRIGAN, J. CT Page 14496